—Judgment, Supreme Court, Bronx County (Frank Diaz, J., at hearing; Edward Davidowitz, J., at trial), rendered April 20, 1993, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him to a term of IY2 to 4íá years, unanimously affirmed.
The trial evidence was legally sufficient and the verdict was not against the weight of the evidence under the standards set forth in People v Bleakley (69 NY2d 490, 494-495). Nor do we find the lineup identification to have been unduly suggestive.
We have examined the defendant’s remaining contention and find it to be without merit.
The unpublished decision and order of this Court entered herein on November 3, 1994 is hereby recalled and vacated. Concur—Ellerin, J. P., Rubin, Nardelli and Williams, JJ.